DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Election/Restrictions
Claims 9-21 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-6, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/5/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/29/2021, with respect to claims 9-21 have been fully considered and are persuasive.  The rejection of claims 9-21 has been withdrawn. 

Allowable Subject Matter
Claims 1-6, & 9-21 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin S. Talbot (Registration No. 70,025) on Thursday, February 24, 2022.

The application has been amended as follows: 
*Please amend claim 1 as follows, --A method comprising: 
coupling a first source pole of [[an]] a first reverse flow automatic transfer switch with a first power source;
coupling a first load pole with a first load;
coupling a second load pole with a second load; 
selectively closing a first switch to couple the first load pole to the first source pole; [[and]]
selectively closing a second switch to couple the second load pole to the first source pole;
coupling a second source pole of a second reverse flow automatic transfer switch with a second power source;
coupling a third load pole with the second load;
coupling a fourth load pole with the first load; 
selectively closing a third switch to couple the third load pole to the second source pole;
selectively closing a fourth switch to couple the fourth load pole to the second source pole; and
coupling the second load pole and the third load pole, and the first load pole and the fourth load pole to provide a ring bus topology.--.  

* Please amend claim 2 as follows, --The method of claim 1, further comprising communicating via a controller with the first power source, the first load, and the second load; and
determining a fault in one of the first power source, the first load, and the second load.--.

* Please amend claim 3 as follows, --The method of claim 2, further comprising controlling actuation, via the controller, of the first switch and the second switch in response to operational characteristics of at least one of the first power source, the first load, and the second load.--. 

* Please amend claim 5 as follows, --The method of claim 2, further comprising determining, via the controller, an overload condition has occurred with the first power source; 
determining a lowest priority load from the first load and the second load; and


* Please Cancel claim 7.  
* Please Cancel claim 8.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-6, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially a first and second reverse flow automatic transfer switch being coupled within a ring bus topology in combination with other limitations recited in the claimed invention.
Regarding claims 9-15, the prior art of record fails to teach either alone or in combination all of the limitations of claim 9, especially the structural limitations surrounding the ring bus topology and automatic transfer switches in combination with other limitations recited in the claimed invention.
Regarding claims 16-21, the prior art of record fails to teach either alone or in combination all of the limitations of claim 16, especially a ring bus topology comprising a plurality of automatic transfer switches in combination with other limitations recited in the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
2/24/2022